Exhibit 10.1

 

May 23, 2011

 

Bruce Goldstein

County Counsel

Office of the Sonoma County Counsel

575 Administration Drive

 

Dear Mr. Goldstein:

 

This letter confirms our mutual understanding of the implementation of certain
Sections of the Memorandum of Agreement (“MOA”) dated March 18, 2008 between
Sonoma County and the Dry Creek Rancheria Band of Pomo Indians (“Tribe”), as
detailed below, and that such understanding and implementation meet the
requirements of the subsections indicated. Capitalized terms that are not
defined in this letter shall have the meanings ascribed to them in the MOA.

 

1.  The parties previously memorialized their mutual understanding regarding the
implementation of Section XVI Revenue and Mitigation Costs of the MOA, in a
letter dated May 28, 2010 (the “May 2010 Letter”), pursuant to which the parties
acknowledged that:

 

a.                                       Under subsection 16.4.1, the Tribe
fulfilled its obligation to pay the “Initial Installment” of $7,500,000; and

 

b.                                      Under subsection 16.4.4, the Tribe
fulfilled its obligation to pay the first additional installment by June 30,
2009, of $2,800,000; and agreed that

 

c.                                       Under subsection 16.4.5, due to the
fact that Phase I of the Resort Project (“Phase I”) had not yet opened, the
Tribe will fulfill its obligations by paying the County on or before June 30,
2011, the sum of $3,500,000, together with certain payments annually and upon
the opening of Phase I of the Resort Project (the “Opening”), as the Opening is
defined in said subparagraph.

 

2.  Due to the fact that Phase I still has not yet opened and may not be opened
for several years, if ever, and that a portion of the payments  scheduled were
in contemplation of such opening because of expected increased revenues from the
operation of Phase I facilities and the anticipated increased burdens created by
the expansion of gaming and hospitality activities under Phase I, the parties
now wish to further adjust the implementation of Section XVI as follows:

 

a.  The balance of any and all funds to be paid under the MOA from this date
forward, including any amounts to be paid on the Opening, and any adjustments or
increases with respect thereto, up to the total of no more and no less than
$75,000,000 (excluding any obligations that may occur pursuant to subsection
16.12) provided for therein that was to constitute the maximum amount due under
the MOA, will be paid as provided for below.

 

--------------------------------------------------------------------------------


 

b.  In lieu of any other payments in the MOA (except on the Opening, as provided
in the next subparagraph), and commencing on June 30, 2011, and continuing on
June 30 of each year thereafter through the end of the Term, the Tribe will pay
to the County the sum of Three Million Five Hundred Thousand Dollars
($3,500,000).  All examples in subsection 16.4.7 shall be revised accordingly.

 

c.  In the event of an Opening within the Term, the parties shall calculate the
difference between all payments made from the beginning of the MOA through such
Opening Date and the sum of Seventy Five Million Dollars ($75,000,000) (the
“Deferred Amount”) and, if the Opening Date is less than a year from the end of
the Term, the Tribe shall pay one-half of the Deferred Amount upon the Opening
Date and the balance at the end of the Term.  If more than one year remains
between the Opening Date and the end of the Term, the Deferred Amount shall be
amortized into equal annual payments over the number of years remaining, plus
one if the Opening Date occurs before June 30 of that year, and the Tribe shall
pay the first payment thereof upon the Opening date and the remaining annual
amortized payments commencing on the June 30 next following the Opening date,
and on each June 30 thereafter through the end of the Term. If the Opening Date
does not occur prior to the end of the Term, the Deferred Amount shall be paid
by June 30, 2020, unless the MOA is properly reopened as provided for under the
Reopener provision referenced below, and an alternative payment schedule is
agreed upon by the parties.  The Parties agree to meet and negotiate in good
faith in the event either party requests that the Reopener provisions be
considered. The Deferred Amount shall be determined without regard to Transient
Occupancy Tax equivalent payments to be made after the opening of a hotel before
the end of the Term. In summary, in the event the Tribe has an Opening before
the end of the Term, it will have paid the County a total amount during the Term
of no more and no less than $75,000,000 (excluding any obligations that may
occur pursuant to subsection 16.12) or such amount as may be the subject of any
agreements reached under the Reopener provisions.

 

3.                                       Compliance and payment in accordance
with the foregoing clarifying adjustments, in lieu of any other purported
payment requirements and due dates under said subsections, shall not constitute
a breach or default of the MOA.  This implementation plan is based on the
acknowledgment by both the County and Tribe that, if applicable, neither side
intends to institute the Reopener Provisions under Section XVII based upon
developments as of the date of this letter.

 

4.                                       Under Section VII Alcohol License and
Emergency Access Road the Tribe is obligated to construct an Emergency Access
Road. The parties acknowledge that title to the Dugan Property was transferred
to the United States in trust for the benefit of the Tribe on November 30, 2010
and, pending cessation of the current rainy season and absent an alternate time
to which the parties have mutually agreed in writing, under subsection 7.4 the
time to commence construction of the Emergency Access Road will occur in the
Spring 2011; however both parties have expressed a preference that the Emergency
Access Road be constructed over the Alternate Road Site identified by the Tribe.
Because the Tribe is currently in negotiations to finance acquisition of the
property (the “Alternate Property”) over which the Alternate Road Site would be
constructed, it is in both parties’ interest to adjust the Emergency Access
Road’s construction commencement date, and such date is hereby adjusted, to the
later of 30 days following the end of the rainy season as determined by NOAA
Fisheries or 60 days after the Tribe acquires the Alternate Property, which is
pending in escrow, or said escrow has been finally terminated.  However, in no
event shall the Emergency Road construction commencement date be extended beyond
June 30, 2012.

 

2

--------------------------------------------------------------------------------


 

5.                                       In the event the Tribe successfully
acquires the Alternate Property, the Emergency Access Road will be designed in
three phases: (i) from State Highway 128 through the Alternate Property to the
property line at the Dugan Property (“Phase 1”); (ii) from the property line at
the Dugan Property to the existing residence (the “Dugan Residence”) on the
Dugan Property (“Phase 2”); and from the Dugan Residence to BIA 93 below the
Casino (“Phase 3”) (such Phases being numbered for convenience only and not as
an indication of the order of construction). This phasing shall not alter the
requirement under MOA section 7.4 that the entire Emergency Access road,
including portions on the Alternate Road site be completed within 365 days, or
any other provisions of the Agreement.  In an effort to control costs while
maintaining safe conditions, the parties agree that each of Phase 1 and Phase 3
may be designed in conformance with Sonoma County Code Sec. 13-31, Fire Safe
Standards, which provides for grades up to twenty percent (20%) for distances
not exceeding three hundred feet (300’) within any one thousand feet (1,000’) of
road or driveway with an approved mitigation, and subsection 7.3 is modified to
allow for such design element to be incorporated in the Emergency Access Road
Plans. The Tribe shall provide such additional mitigation as may be required by
the County under the applicable codes, including but not limited to Sonoma
County Code sections 13-23 and 13-62, including but not limited to the
construction of additional turnouts.  In addition, the Tribe shall provide a
roadway transition at Hwy 128 that is in compliance with all State and Local
regulations.  Further, because significant cost savings can be realized by
constructing the Emergency Access Road at the Alternate Road Site and with the
design standard provided above, upon submission of the Tribe’s Emergency Access
Road Plans for the Alternate Road Site along with a cost estimate, the Tribe
shall furnish the Construction Assurance Device required under subsection 7.8 in
the principal amount, plus 7%, necessary to cover  the Emergency Access Road no
later than 15 days prior to commencing construction, but the County shall give
reasonable consideration to any proposal by the Tribe to provide such Device in
a sufficient amount to cover the next 6 months of construction.

 

6.                                       The parties agree that the Tribe shall
extend the time period for which the negotiated alcohol license conditions,
contained in Exhibit D of the MOA (and the current ABC alcohol license), will
remain in effect, for an additional three years, up to and including January 1,
2015.

 

7.                                       Except for the agreed upon MOA payment
implementation plan under Section XVI stated above, the adjustments made to the
Emergency Access Road provisions under Section VII, and the extension of the
Alcohol License Conditions under Exhibit D (paragraph 20), no other
implementation adjustments or any other changes have been made to the MOA.

 

3

--------------------------------------------------------------------------------


 

By signing this letter below, each party confirms that it has the authority to
consent and has agreed to the above MOA implementation plan.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/Jerome L. Levine

 

Dated 5/25/2011

 

 

JEROME L. LEVINE

 

 

Attorney for Dry Creek Rancheria Band of Pomo Indians

 

 

 

 

 

 

/s/Harvey Hopkins

 

 

 

Harvey Hopkins, Chairman

 

 

 

Dry Creek Rancheria Band of Pomo Indians

 

 

 

 

 

 

 

 

 

 

 

/s/ Veronica Ferguson

 

 

 

Veronica Ferguson

 

 

 

County Administrator

 

 

 

 

 

 

 

Approved as to

 

 

 

Form and Content:

 

 

 

 

 

 

 

 

 

 

 

/s/Bruce Goldstein

 

 

 

BRUCE GOLDSTEIN

 

 

 

County Counsel

 

 

 

Office of the County Counsel

 

 

 

Attorneys for the County of Sonoma

 

 

 

County Counsel

 

 

 

 

4

--------------------------------------------------------------------------------